DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul 6, 2022 has been entered.

Response to Amendment
Claims 1, 3-7, 9, 22-28 have been amended. No claims have been added or cancelled. Claims 1-28 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Note, according to specification, “each physical component carrier can be associated with one primary cell (PCell) or secondary cell (SCell)” (par 0003), “the physical component carrier and the virtual component carrier are associated with the same physical cell identifier (PCI)” (par 0008), “A physical component carrier may be associated with a primary serving cell (PCell) with one cell ID, and a virtual component carrier may be associated with a virtual secondary cell (virtual SCell). A component carrier group may be associated with a serving cell group” (par 0048), “TRP 210 includes a primary cell (PCell) 211 that transmits a data stream over the physical component carrier 291 and a virtual secondary cell (Virtual SCell) 212 that transmits a data stream over the virtual component carrier 292” (par 0055). 
Therefore “receiving, by a user equipment (UE) from a cell associated with a same physical cell ID (PCI), a first data stream over a physical component carrier and a second data stream over a virtual component carrier” in amended claim 1 is interpreted as: receiving a first data stream over a physical component carrier from a cell, and receiving a second data stream over a virtual component carrier from a cell associated with a same physical cell ID (PCI). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 21, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fong#1 et al (US20110034175A1) in view of Choi et al (US 20160134351 A1).

Regarding claim 1 (Currently amended), Fong#1’175 discloses a method for receiving data (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045), the method comprising: 
receiving, by a user equipment (UE) (see, fig. 3, UA 210, par 0045), a first data stream over a physical component carrier (see, carrier f3 are physical carriers of network nodes/cells 202 and 206, par 0045) and a second data stream over a virtual component carrier (see, active set of CoMP including all carrier f3 of network nodes/cells 202, 204 and 206, carrier f3 of network nodes/cells 202 and 206 are physical carriers, and carrier f3 of node/cell 204 are virtual carrier, par 0045 and 0058. Noted, active set of CoMP includes physical carriers and virtual carriers of the serving node/cell, par 0058), the physical component carrier (see, carrier f3 of network nodes/cells 202 and 206 are physical carriers, par 0045) and the virtual component carrier (see, carrier f3 of node/cell 204 are virtual carrier, par 0045) having a same carrier frequency and a same carrier bandwidth (see, carrier f3 of node/cell 202 and 206 are physical carriers, carrier f3 of node/cell 204 are virtual carrier, therefore they have the same carrier frequency and the same carrier bandwidth, par 0045), the physical component carrier and the virtual component carrier belonging to the a component carrier group (see, active set of CoMP including all carrier f3 of network nodes/cells 202, 204 and 206, carrier f3 of node/cell 202 and 206 are physical carriers, carrier f3 of node/cell 204 are virtual carrier, par 0045 and 0058) and being assigned different carrier indices (see, a set of DL component carriers that each map to assigned logical carrier indices, par 0058).
Fong#1’175 discloses all the claim limitations but fails to explicitly teach: receiving, by a user equipment (UE) from a cell associated with a same physical cell ID (PCI), a first data stream over a physical component carrier and a second data stream over a virtual component carrier, the physical component carrier and the virtual component carrier having a same carrier frequency and a same carrier bandwidth, the physical component carrier and the virtual component carrier belonging to a same component carrier group and being assigned different carrier indices.

However Choi’351 from the same field of endeavor (see, Fig. 4, UE communicates with small cell eNBs and macro cell eNB with dual connectivity, par 0079-0080) discloses: receiving, by a user equipment (UE) (see, fig. 4, UE 100, par 0080) from a cell associated with a same physical cell ID (PCI) (see, classifying cells set for the UE into one cell group based on cell IDs of the cells and set cells with the same PCID as one cell group, par 0028, 0103. Noted, fig. 4, considering one cell from macro-cell eNB 200 and one cell from small-cell eNB as one cell group with same PCID in dual connectivity, par 0080), a first data stream over a physical component carrier (see, fig. 4, one cell (component carrier) from macro-cell eNB 200 and one cell from small-cell eNB as one cell group with same PCID, one of cell as virtual PCell and another cell (component carrier) as physical cell, par 0056, 0080, 0097) and a second data stream over a virtual component carrier(see, fig. 4, UE in dual connectivity with one cell (component carrier) from macro-cell eNB 200 and one cell from small-cell eNB as one cell group with same PCID, and one of cell as virtual PCell and another cell (component carrier) as physical cell, par 0056, 0079-0081, 0097. Noted, virtual PCell can be equated to virtual component carrier, par 0097), the physical component carrier and the virtual component carrier (see, fig. 4, one cell (component carrier) from macro-cell eNB 200 and one cell from small-cell eNB as one cell group with one of cell as virtual PCell and another cell (component carrier) as physical cell, par 0056, 0080, 0097) having a same carrier frequency and a same carrier bandwidth (see, macro-cell eNB 200 and the second small-cell eNB 420 use the same frequency band F1, par 0084), the physical component carrier and the virtual component carrier belonging to a same component carrier group (see, fig. 4, one cell (component carrier) from macro-cell eNB 200 and one cell from small-cell eNB as one cell group with one of cell as virtual PCell and another cell (component carrier) as physical cell, par 0056, 0080, 0097. Noted, cell group can be equated to component carrier group) and being assigned different carrier indices (see, fig. 5, cell index for each cell (cc) and classifying cells set for the UE into one cell group based on cell IDs of the cells, par 0028, 0098).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Choi’351 into that of Fong#1’175. The motivation would have been to effectively forward CSI feedback to base stations connected to the UE in a reliable way during dynamic dual connectivity (par 0011-0013).

Regarding claim 3 (Currently amended), Fong#1’175 discloses the method of claim 1 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
Fong#1’175 discloses all the claim limitations but fails to explicitly teach: wherein the physical component carrier and the virtual component carrier are associated with the same PCI.

However Choi’351 from the same field of endeavor (see, Fig. 4, UE communicates with small cell eNBs and macro cell eNB with dual connectivity, par 0079-0080) discloses: wherein the physical component carrier and the virtual component carrier (see, fig. 4, one cell (component carrier) from macro-cell eNB 200 and one cell from small-cell eNB as one cell group with one of cell as virtual PCell and another cell (component carrier) as physical cell, par 0056, 0080, 0097) are associated with the same PCI (see, classifying cells set for the UE into one cell group based on cell IDs of the cells and set cells with the same PCID as one cell group, par 0028, 0103. Noted, fig. 4, considering one cell from macro-cell eNB 200 and one cell from small-cell eNB as one cell group with same PCID in dual connectivity, par 0080).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Choi’351 into that of Fong#1’175. The motivation would have been to effectively forward CSI feedback to base stations connected to the UE in a reliable way during dynamic dual connectivity (par 0011-0013).


Regarding claim 7 (Currently amended), Fong#1’175 discloses the method of claim 1 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045), wherein the physical component carrier and the virtual component carrier are associated with a same bandwidth partition (see, fig. 1 and 3, each component carrier has a bandwidth of 20 MHz and the total system bandwidth is 100 MHz, carrier f3 of network nodes/cells 202 and 206 are physical carriers and carrier f3 of node/cell 204 are virtual carrier, par 0011 and 0045).

Regarding claim 21 (Original), Fong#1’175 discloses the method of claim 1 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045), wherein the physical component carrier (see, physical carrier in LTE system, par 0051 and 0053) has an associated first maximum number of HARQ processes (see, maximum number of retransmissions for HARQ scheme used both in uplink and downlink transmissions in LTE systems, par 0053), independently of a number of active HARQ processes in the virtual component carrier (see, UA transmits a UL HARQ-ACK/NACK in response to a DL PDSCH transmission on a virtual carrier of a serving node/cell, par 0054. Noted, HARQ of virtual carrier is not correlated to HARQ on physical carrier, par 0053-0054), and the virtual component carrier has an associated second maximum number of HARQ processes, independently of a number of active HARQ processes in the physical component carrier (see, HARQ of virtual carrier is not correlated to HARQ on physical carrier with maximum number of retransmissions, par 0053-0054).

Regarding claim 25 (Currently amended), Fong#1’175 discloses the method of claim 22 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045), wherein a resource of PUCCH is configured by RRC signaling (see, channel configuration of each of the candidate carriers including physical carrier and virtual carrier via RRC, channel including PUCCH, par 0052 and 0058).


Regarding claim 28 (Currently amended), Fong#1’175 discloses a user equipment (UE) (see, FIG. 3 and 8, UA serviced by network nodes or cells in a network with physical carriers and a virtual carrier for network nodes or cells, par 0045 and 0088), comprising: 
a processor (see, fig. 8, DSP 802); and 
a non-transitory computer readable storage medium (see, fig. 8, memory 804, par 0088) storing programming for execution by the processor (see, embedded software or firmware stored in memory 804 to be executed by DSP 802, par 0089), the programming including instructions to cause the UE to: 
receive a first data stream over a physical component carrier (see, carrier f3 are physical carriers of network nodes/cells 202 and 206, par 0045) and a second data stream over a virtual component carrier (see, active set of CoMP including all carrier f3 of network nodes/cells 202, 204 and 206, carrier f3 of network nodes/cells 202 and 206 are physical carriers, and carrier f3 of node/cell 204 are virtual carrier, par 0045 and 0058. Noted, active set of CoMP includes physical carriers and virtual carriers of the serving node/cell, par 0058), the physical component carrier (see, carrier f3 of network nodes/cells 202 and 206 are physical carriers, par 0045) and the virtual component carrier (see, carrier f3 of node/cell 204 are virtual carrier, par 0045) having a same carrier frequency and a same carrier bandwidth (see, carrier f3 of node/cell 202 and 206 are physical carriers, carrier f3 of node/cell 204 are virtual carrier, therefore they have the same carrier frequency and the same carrier bandwidth, par 0045), the physical component carrier (see, carrier f3 of network nodes/cells 202 and 206 are physical carriers, par 0045) and the virtual component carrier (see, carrier f3 of node/cell 204 are virtual carrier, par 0045) belonging to a same component carrier group (see, active set of CoMP including all carrier f3 of network nodes/cells 202, 204 and 206, carrier f3 of node/cell 202 and 206 are physical carriers, carrier f3 of node/cell 204 are virtual carrier, par 0045 and 0058) and being assigned different carrier indices (see, a set of DL component carriers that each map to assigned logical carrier indices, par 0058).
Fong#1’175 discloses all the claim limitations but fails to explicitly teach: receive, from a cell associated with a same physical cell ID (PCI), a first data stream over a physical component carrier and a second data stream over a virtual component carrier, the physical component carrier and the virtual component carrier having a same carrier frequency a same carrier bandwidth, the physical component carrier and the virtual component carrier belonging to a same component carrier group and being assigned different carrier indices.

However Choi’351 from the same field of endeavor (see, Fig. 4, UE communicates with small cell eNBs and macro cell eNB with dual connectivity, par 0079-0080) discloses: receive, from a cell associated with a same physical cell ID (PCI) (see, classifying cells set for the UE into one cell group based on cell IDs of the cells and set cells with the same PCID as one cell group, par 0028, 0103. Noted, fig. 4, considering one cell from macro-cell eNB 200 and one cell from small-cell eNB as one cell group with same PCID in dual connectivity, par 0080), a first data stream over a physical component carrier (see, fig. 4, one cell (component carrier) from macro-cell eNB 200 and one cell from small-cell eNB as one cell group with same PCID, one of cell as virtual PCell and another cell (component carrier) as physical cell, par 0056, 0080, 0097) and a second data stream over a virtual component carrier(see, fig. 4, UE in dual connectivity with one cell (component carrier) from macro-cell eNB 200 and one cell from small-cell eNB as one cell group with same PCID, and one of cell as virtual PCell and another cell (component carrier) as physical cell, par 0056, 0079-0081, 0097. Noted, virtual PCell can be equated to virtual component carrier, par 0097), the physical component carrier and the virtual component carrier (see, fig. 4, one cell (component carrier) from macro-cell eNB 200 and one cell from small-cell eNB as one cell group with one of cell as virtual PCell and another cell (component carrier) as physical cell, par 0056, 0080, 0097)  having a same carrier frequency and a same carrier bandwidth (see, macro-cell eNB 200 and the second small-cell eNB 420 use the same frequency band F1, par 0084), the physical component carrier and the virtual component carrier belonging to a same component carrier group (see, fig. 4, one cell (component carrier) from macro-cell eNB 200 and one cell from small-cell eNB as one cell group with one of cell as virtual PCell and another cell (component carrier) as physical cell, par 0056, 0080, 0097. Noted, cell group can be equated to component carrier group) and being assigned different carrier indices (see, fig. 5, cell index for each cell (cc) and classifying cells set for the UE into one cell group based on cell IDs of the cells, par 0028, 0098).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the UE pertains to as taught by Choi’351 into that of Fong#1’175. The motivation would have been to effectively forward CSI feedback to base stations connected to the UE in a reliable way during dynamic dual connectivity (par 0011-0013).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fong#1’175 in view of Choi’351 as applied to claim 1 above, and further in view of RICHARDS (US 20160037450 A1).

Regarding claim 2 (Original), Fong#1’175 modified by Choi’351 discloses the method of claim 1 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175 and Choi’351 discloses all the claim limitations but fails to explicitly teach: wherein the physical component carrier and the virtual component carrier are associated with a common media access control (MAC) sublayer, a common radio link control (RLC) sublayer, and a common packet data convergence protocol (PDCP) sublayer.

However RICHARDS’450 from the same field of endeavor (see, Fig. 1, a plurality of UE communicates with BS in mobile telecommunications network, par 0025-0026) discloses: wherein the physical component carrier (see, conventional LTE based host carrier, par 0112) and the virtual component carrier (see, virtual carrier, par 0112) are associated with a common media access control (MAC) sublayer, a common radio link control (RLC) sublayer, and a common packet data convergence protocol (PDCP) sublayer (see, fig.8, virtual carrier inserted in a conventional LTE based host carrier, therefore they share the same MAC layer, RLC layer and PDCP layer as shown in fig.8, par 0046 and 0112).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by RICHARDS’450 into that of Fong#1’175 modified by Choi’351. The motivation would have been to maintain security and data delivery to form the EPS bearer for communicating packet data from the communications device 101 across the mobile communications network to the destination 120 (par 0047).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fong#1’175 in view of Choi’351 as applied to claim 1 above, and further in view of Fong#2 (US 20130010619 A1).

Regarding claim 4 (Currently amended), Fong#1’175 modified by Choi’351 discloses the method of claim 1 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175 and Choi’351 discloses all the claim limitations but fails to explicitly teach: wherein the physical component carrier and the virtual component carrier are associated with a same timing advance group (TAG).

However Fong#2’619 from the same field of endeavor (see, Fig. 2, network 50 utilizes carrier aggregation, par 0010) discloses: wherein the physical component carrier and the virtual component carrier (see, non-anchor CCs as virtual secondary or supplemental serving cells of the UE, par 0057) are associated with a same timing advance group (TAG) (see, carrier group to apply with TA command, the carrier group including anchor carrier and non-anchor carrier (virtual carrier), par 0154, 0156-0157).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by Fong#2’619 into that of Fong#1’175 modified by Choi’351. The motivation would have been to perform random access procedure with timing adjustment (par 0149f).


Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fong#1’175 in view of Choi’351 as applied to claim 1 above, and further in view of McNamara et al (US 20140011506 A1).

Regarding claim 5 (Currently amended), Fong#1’175 modified by Choi’351 discloses the method of claim 1 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175 and Choi’351 discloses all the claim limitations but fails to explicitly teach: wherein the physical component carrier and the virtual component carrier are associated with a same cyclic prefix (CP) duration.

However McNamara’506 from the same field of endeavor (see, Fig. 1, a plurality of base stations communicate with mobile terminals in a mobile telecommunications network, par 0030-0031) discloses: wherein the physical component carrier (see, host carrier, par 0008) and the virtual component carrier (see, virtual carrier, par 0008) are associated with a same cyclic prefix (CP) duration (see, terminal detects the PSS and SSS which indicate the cyclic prefix duration and Cell ID, virtual carrier allocates bandwidth within host carrier and therefore they have the same cyclic prefix duration, par 0008 and 0042).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by McNamara’506 into that of Fong#1’175 modified by Choi’351. The motivation would have been to allocate transmission resources and transmitting data in mobile telecommunication systems (par 0001).

Regarding claim 27 (Currently amended), Fong#1’175 modified by Choi’351 discloses the method of claim 1 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175 and Choi’351 discloses all the claim limitations but fails to explicitly teach: wherein the first data stream is orthogonal to the second data stream in a code domain.

However McNamara’506 from the same field of endeavor (see, Fig. 1, a plurality of base stations communicate with mobile terminals in a mobile telecommunications network, par 0030-0031) discloses: wherein the first data stream is orthogonal to the second data stream in a code domain (see, terminal communicates on virtual carrier and convention carriers with orthogonal frequency division multiplex (OFDM) based, par 0010 and 0032).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by McNamara’506 into that of Fong#1’175 modified by Choi’351. The motivation would have been to allocate transmission resources and transmitting data in mobile telecommunication systems (par 0001).


Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fong#1’175 in view of Choi’351 as applied to claim 1 above, and further in view of Cheng et al (US 20160345347 A1).

Regarding claim 6 (Currently amended), Fong#1’175 modified by Choi’351 discloses the method of claim 1 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175 and Choi’351 discloses all the claim limitations but fails to explicitly teach: discloses all the claim limitations but fails to explicitly teach: wherein the physical component carrier and the virtual component carrier are associated with a same sub-carrier spacing.

However Cheng’347 from the same field of endeavor (see, Fig. 1, a plurality of mobile devices 120 communicates with BS in a network 100, par 0038) discloses: wherein the physical component carrier and the virtual component carrier are associated with a same sub-carrier spacing (see, both the subcarrier spacing of physical component carrier and the virtual component carrier are 60 kHz, par 0082).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by Cheng’347 into that of Fong#1’175 modified by Choi’351. The motivation would have been to support wireless communications over a wideband carrier (abstract).

Claims 8-9, 13, 17-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fong#1’175 in view of Choi’351 as applied to claim 1 above, and further in view of LI et al (US 20170346606 A1, Priority Date: Dec 26, 2014).

Regarding claim 8 (Previously presented), Fong#1’175 modified by Choi’351 discloses the method of claim 1 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175 and Choi’351 discloses all the claim limitations but fails to explicitly teach: wherein a frame communicated over the physical component carrier is aligned in a time domain with a frame communicated over the virtual component carrier.

However LI’606 from the same field of endeavor (see, Fig. 3, cross-carrier HARQ transmission between UE and eNB, par 0054) discloses: wherein a frame communicated over the physical component carrier (see, physical component carriers, par 0031) is aligned in a time domain with a frame communicated over the virtual component carrier (see, fig. 3, each VCC (virtual component carrier) is used to identify data transmission of available sub-frames of a group of physical component carriers during cross-carrier HARQ transmission depending on sub-frames of actually configured and available physical component carriers, therefore the subframe and frame of physical component carrier and virtual component carriers are aligned as virtual component carrier is the same as one of the physical component carrier as a special case, par 0031 and 0055. Noted, same HARQ process can be performed on different physical component carriers and also on the same physical component carrier, par 0055).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by LI’606 into that of Fong#1’175 modified by Choi’351. The motivation would have been to process cross-carrier HARQ transmission between UE and eNB (par 0054).

Regarding claim 9 (Currently amended), Fong#1’175 modified by Choi’351 discloses the method of claim 8 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175 and Choi’351 discloses all the claim limitations but fails to explicitly teach: wherein subframes in the frame communicated over the physical component carrier are aligned in the time domain with subframes in the frame communicated HW 85422748US03-23-over the virtual component carrier, the frame communicated over the physical component carrier carrying a same number of subframes as the frame communicated over the virtual component carrier, wherein pairs of subframes, transmitted over respective physical and virtual component carriers, that align in the time domain are associated with the same subframe index.

However LI’606 from the same field of endeavor (see, Fig. 3, cross-carrier HARQ transmission between UE and eNB, par 0054) discloses: wherein subframes in the frame (see, fig. 1, subframe in a frame, par 0004) communicated over the physical component carrier (see, physical component carriers, par 0031)are aligned in the time domain with subframes in the frame communicated HW 85422748US03-23-over the virtual component carrier (see, fig. 3, each VCC (virtual component carrier) is used to identify data transmission of available sub-frames of a group of physical component carriers during cross-carrier HARQ transmission depending on sub-frames of actually configured and available physical component carriers, therefore the subframe and frame of physical component carrier and virtual component carriers are aligned as virtual component carrier is the same as one of the physical component carrier as a special case, par 0031 and 0055. Noted, same HARQ process can be performed on different physical component carriers and also on the same physical component carrier, par 0055), the frame communicated over the physical component carrier carrying a same number of subframes as the frame communicated over the virtual component carrier (see, fig. 1, and 3, each wireless frame includes 10 sub-frames in virtual component carrier or physical component carriers, par 0004 and 0055), wherein pairs of subframes, transmitted over respective physical and virtual component carriers, that align in the time domain are associated with the same subframe index (Noted, each VCC (virtual component carrier) is used to identify data transmission of available sub-frames of a group of physical component carriers during cross-carrier HARQ transmission depending on sub-frames of actually configured and available physical component carriers and same HARQ process can be performed on different physical component carriers and also on the same physical component carrier, therefore subframes transmitted over physical and virtual component carriers aligned and associated with the same subframe index, par 0031 and 0055).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by LI’606 into that of Fong#1’175 modified by Choi’351. The motivation would have been to process cross-carrier HARQ transmission between UE and eNB (par 0054).

Regarding claim 13 (Original), Fong#1’175 modified by Choi’351 discloses the method of claim 8 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175 and Choi’351 discloses all the claim limitations but fails to explicitly teach: wherein at least one of a first symbol and a last symbol of a physical uplink control channel (PUCCH) in the frame communicated over the physical component carrier does not align in the time domain with a corresponding one of a first symbol and a last symbol of a PUCCH in the frame communicated over the virtual component carrier.

However LI’606 from the same field of endeavor (see, Fig. 3, cross-carrier HARQ transmission between UE and eNB, par 0054) discloses: wherein at least one of a first symbol and a last symbol of a physical uplink control channel (PUCCH) in the frame communicated over the physical component carrier (see, fig. 4 and 5, physical component carrier including carrier 1 or carrier 2, par 00069) does not align in the time domain with a corresponding one of a first symbol and a last symbol of a PUCCH in the frame communicated over the virtual component carrier (see, fig. 5, VCC (virtual component carrier) identifies the data transmission of sub-frames of a group of physical component carriers and includes multiple carriers (carriers 1 and carrier 2) for cross-carrier HARQ on PUCCH,  PUCCH channel of physical component carriers 1 is not align with PUCCH channel on carrier 2 of virtual carrier (either first symbol or last symbol according to fig. 4 and 5), par 0007, 0064 and 0069). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by LI’606 into that of Fong#1’175 modified by Choi’351. The motivation would have been to process cross-carrier HARQ transmission between UE and eNB (par 0054).

Regarding claim 17 (Original), Fong#1’175 modified by Choi’351 discloses the method of claim 8 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175 and Choi’351 discloses all the claim limitations but fails to explicitly teach: wherein the frame communicated over the physical component carrier and the frame communicated over the virtual component carrier share a common search space in a physical downlink control channel (PDCCH).

However LI’606 from the same field of endeavor (see, Fig. 3, cross-carrier HARQ transmission between UE and eNB, par 0054) discloses: wherein the frame communicated over the physical component carrier (see, fig. 4 and 5, physical component carrier including carrier 1 or carrier 2, par 00069) and the frame communicated over the virtual component carrier (see, VCC (virtual component carrier) identifies the data transmission of sub-frames of a group of physical component carriers and includes multiple carriers for cross-carrier HARQ, par 0069) share a common search space in a physical downlink control channel (PDCCH) (see, channel occupation indication and VCC corresponds to channel occupation are indicated by DCI format of common search space (therefore it’s not blind detection) carried on PDCCH, par 0006 and 0080. Noted, VCC including multiple physical component carriers, therefore DCI indicates information on both physical component carrier and VCC).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by LI’606 into that of Fong#1’175 modified by Choi’351. The motivation would have been to process cross-carrier HARQ transmission between UE and eNB (par 0054).

Regarding claim 18 (Original), Fong#1’175 modified by Choi’351 discloses the method of claim 8 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175 and Choi’351 discloses all the claim limitations but fails to explicitly teach: wherein the frame communicated over the physical component carrier and the frame communicated over the virtual component carrier share a downlink control information (DCI) message without blind detection.

However LI’606 from the same field of endeavor (see, Fig. 3, cross-carrier HARQ transmission between UE and eNB, par 0054) discloses: wherein the frame communicated over the physical component carrier (see, fig. 4 and 5, physical component carrier including carrier 1 or carrier 2, par 00069) and the frame communicated over the virtual component carrier (see, VCC (virtual component carrier) identifies the data transmission of sub-frames of a group of physical component carriers and includes multiple carriers for cross-carrier HARQ, par 0069) share a downlink control information (DCI) message without blind detection (see, channel occupation indication and VCC corresponds to channel occupation are indicated by DCI format of common search space (therefore it’s not blind detection), par 0080. Noted, VCC including multiple physical component carriers, therefore DCI indicates information on both physical component carrier and VCC).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by LI’606 into that of Fong#1’175 modified by Choi’351. The motivation would have been to process cross-carrier HARQ transmission between UE and eNB (par 0054).

Regarding claim 19 (Original), Fong#1’175 modified by Choi’351 discloses the method of claim 8 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045), further comprising: decoding, by the UE, a downlink control information (DCI) message carried by the frame communicated over the physical component carrier (see, base station transmits scheduling assignment on PDCCH, par 0005), the DCI message indicating resource for at least one of a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH), a physical uplink control channel (PUCCH), and a physical uplink shared channel (PUSCH) in the frame communicated over the physical component carrier (see, base station transmits scheduling assignment for PDSCH and PUSCH on DCI, par 0005)
The combination of Fong#1’175 and Choi’351 discloses all the claim limitations but fails to explicitly teach: 
decoding, by the UE, a downlink control information (DCI) message carried by the frame communicated over the physical component carrier, the DCI message indicating a starting or ending symbol location for at least one of a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH), a physical uplink control channel (PUCCH), and a physical uplink shared channel (PUSCH) in the frame communicated over the physical component carrier; and 
determining that the starting or ending symbol location indicated by the DCI message carried by the frame communicated over the physical component carrier also indicates a starting or ending symbol location for at least one of a PDCCH, a PDSCH, a PUCCH, and a PUSCH in the frame communicated over the virtual component carrier when the starting or ending symbol location for a corresponding one of the PDCCH, the PDSCH, the PUCCH, and the PUSCH in the frame communicated over the virtual component carrier has not been configured via higher layer signaling.

However LI’606 from the same field of endeavor (see, Fig. 3, cross-carrier HARQ transmission between UE and eNB, par 0054) discloses: decoding, by the UE, a downlink control information (DCI) message carried by the frame communicated over the physical component carrier (see, PDCCH carry Downlink Control Information (DCI) of the uplink or downlink channel resources, par 0006. Noted, VCC(virtual component carrier) only for HARQ on PUCCH (par 0007 and 0069), therefore PDCCH transmitted on physical component carrier), the DCI message indicating a starting or ending symbol location for at least one of a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH), a physical uplink control channel (PUCCH), and a physical uplink shared channel (PUSCH) in the frame communicated over the physical component carrier (see, PDCCH carries DCI of the uplink or downlink channel resources and resources including symbols, downlink channel including PDSCH and PDCCH, par 0006); and 
determining that the starting or ending symbol location indicated by the DCI message carried by the frame communicated over the physical component carrier also indicates a starting or ending symbol location for at least one of a PDCCH, a PDSCH, a PUCCH, and a PUSCH in the frame communicated over the virtual component carrier (see, VCC (virtual component carrier) identifies the data transmission of sub-frames of a group of physical component carriers and includes multiple carriers for cross-carrier HARQ on PUCCH, par 0007 and 0069) when the starting or ending symbol location for a corresponding one of the PDCCH, the PDSCH, the PUCCH, and the PUSCH in the frame communicated over the virtual component carrier has not been configured via higher layer signaling (see, PDCCH carries DCI of the uplink channel resources and resources including symbols, uplink channel including PUCCH and VCC including multiple carriers for cross-carrier HARQ on PUCCH, par 0006-0007, 0069).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by LI’606 into that of Fong#1’175 modified by Choi’351. The motivation would have been to improve the performance of data transmission by sufficiently utilizing the HARQ transmission (par 0011).

Regarding claim 22 (Currently amended), Fong#1’175 modified by Choi’351 discloses the method of claim 1 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045), further comprising.
The combination of Fong#1’175 and Choi’351 discloses all the claim limitations but fails to explicitly teach: transmitting a single physical uplink control channel (PUCCH) message, the single PUCCH message including at least a first HARQ feedback bit indicating whether a codeword or code block carried by the first data stream was successfully decoded by the UE, and at least a second HARQ feedback bit indicating whether a codeword and/or code block carried by the second data stream was successfully decoded by the UE.

However LI’606 from the same field of endeavor (see, Fig. 3, cross-carrier HARQ transmission between UE and eNB, par 0054) discloses: transmitting a single physical uplink control channel (PUCCH) message, the single PUCCH message including at least a first HARQ feedback bit indicating whether a codeword or code block carried by the first data stream was successfully decoded by the UE, and at least a second HARQ feedback bit indicating whether a codeword and/or code block (see, HARQ on TB (Transport Block), par 0007 and 0068) carried by the second data stream was successfully decoded by the UE (see, determine HARQ-ACK bits of the data group according to the number of VCCs corresponding to the data group and the number of TBs supported by the VCC in a sub-frame, fed back HARQ-ACK information of the data group by PUCCH, par 0007, 0099. Noted, VCC (virtual component carrier) including multiple physical component carriers for cross-carrier HARQ on PUCCH (par 0068), therefore feedback of HARQ-ACK bits on multiple VCC including VCC and physical component carriers when some VCC only including one component carriers).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by LI’606 into that of Fong#1’175 modified by Choi’351. The motivation would have been to improve the performance of data transmission by sufficiently utilizing the HARQ transmission (par 0011).

Regarding claim 23 (Currently amended), Fong#1’175 modified by Choi’351 discloses the method of claim 22 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175 and Choi’351 discloses all the claim limitations but fails to explicitly teach: wherein a total number of HARQ feedback bits in the single PUCCH message  is based on a combined number of codewords and/or code blocks carried by data streams received over component carriers in a group of component carriers that includes the physical component carrier and the virtual component carrier.

However LI’606 from the same field of endeavor (see, Fig. 3, cross-carrier HARQ transmission between UE and eNB, par 0054) discloses: wherein a total number of HARQ feedback bits (see, HARQ-ACK bits of the data group, par 0099) in the single PUCCH message is based on a combined number of codewords and/or code blocks (see, UE configured with N physical component carriers and M virtual component carriers (VCC) for cross-carrier HARQ transmission, therefore it’s combined code blocks, par 0069 and 0099) carried by data streams received over component carriers in a group of component carriers that includes the physical component carrier and the virtual component carrier (Note, determine HARQ-ACK bits of the data group according to the number of VCCs corresponding to the data group and the number of TBs supported by the VCC in a sub-frame, fed back HARQ-ACK information of the data group by PUCCH, UE configured with N physical component carriers and M virtual component carriers (VCC), par 0007, 0069, 0099. Noted, VCC (virtual component carrier) including multiple physical component carriers for cross-carrier HARQ on PUCCH (par 0068), therefore feedback of HARQ-ACK bits on multiple VCC including VCC and physical component carriers when some VCC only including one component carriers as special case).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by LI’606 into that of Fong#1’175 modified by Choi’351. The motivation would have been to improve the performance of data transmission by sufficiently utilizing the HARQ transmission (par 0011).

Regarding claim 24 (Currently amended), Fong#1’175 modified by Choi’351 discloses the method of claim 22 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175 and Choi’351 discloses all the claim limitations but fails to explicitly teach: wherein a total number of HARQ feedback bits in the single PUCCH message is configured via higher layer signaling.

However LI’606 from the same field of endeavor (see, Fig. 3, cross-carrier HARQ transmission between UE and eNB, par 0054) discloses: wherein a total number of HARQ feedback bits in the single PUCCH message is configured via higher layer signaling (see, maximum number of HARQ processes of the VCC is configured by high layer signaling from the base station, and number of bits for HARQ-ACK transmission is determined according to the number of VCCs (and thus by high layer signaling), par 0018, 0099)
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by LI’606 into that of Fong#1’175 modified by Choi’351. The motivation would have been to improve the performance of data transmission by sufficiently utilizing the HARQ transmission (par 0011).


Claims 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fong#1’175 in view of Choi’351, and further in view of LI’606 as applied to claim 8 above, and further in view of Beale (US 20140044027 A1).

Regarding claim 10 (Original), Fong#1’175 modified by Choi’351 and LI’606 discloses the method of claim 8 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175, Choi’351 and LI’606 discloses all the claim limitations but fails to explicitly teach: wherein at least one of a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH), a physical uplink control channel (PUCCH), and a physical uplink shared channel (PUSCH) in the frame communicated over the physical component carrier has a different duration than corresponding one of a PDCCH, a PDSCH, a PUCCH, and a PUSCH in the frame communicated over the virtual component carrier (see, as shown on fig. 5, 11 symbols to transmit PDSCH on host carrier while only 8-9 symbols for virtual carrier data region 540 to transmit VC-PDSCH on virtual carrier, here duration corresponding with number of symbols for the transmission, par 0061).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by Beale’027 into that of Fong#1’175 modified by Choi’351 and LI’606. The motivation would have been to support a bandwidth of up to 20 MHz (par 0006).

Regarding claim 11 (Original), Fong#1’175 modified by Choi’351 and LI’606 discloses the method of claim 8 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175, Choi’351 and LI’606 discloses all the claim limitations but fails to explicitly teach: wherein a last symbol of a physical downlink control channel (PDCCH) in the frame communicated over physical component carrier does not align in the time domain with the last symbol of a PDCCH in the frame communicated over the virtual component carrier.

However Beale’027 from the same field of endeavor (see, Fig. 2, LTE wireless communication system, par 0039) discloses: wherein a last symbol of a physical downlink control channel (PDCCH) in the frame communicated over physical component carrier (see, host carrier, par 0061) does not align in the time domain with the last symbol of a PDCCH in the frame communicated over the virtual component carrier (see, fig. 5, first `n` symbols form the control region 500 for PDCCH on host carrier while virtual carrier control data region 520 are reserved for virtual carrier physical downlink control channel (VC-PDCCH), and obviously they are not aligned with any symbol in fig. 5 which shows location in units of symbols, par 0061).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by Beale’027 into that of Fong#1’175 modified by Choi’351 and LI’606. The motivation would have been to support a bandwidth of up to 20 MHz (par 0006).

Regarding claim 15 (Original), Fong#1’175 modified by Choi’351 and LI’606 discloses the method of claim 8 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175, Choi’351 and LI’606 discloses all the claim limitations but fails to explicitly teach: wherein the frame communicated over the physical component carrier and the frame communicated over the virtual component carrier share a common downlink synchronization channel (SCH).

However Beale’027 from the same field of endeavor (see, Fig. 2, LTE wireless communication system, par 0039) discloses: wherein the frame communicated over the physical component carrier and the frame communicated over the virtual component carrier share a common downlink synchronization channel (SCH) (see, UEs uses the synchronization signals transmitted by the host carrier for virtual carrier on synchronization, par 0011 and 0032).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by Beale’027 into that of Fong#1’175 modified by Choi’351 and LI’606. The motivation would have been to support a bandwidth of up to 20 MHz (par 0006).


Regarding claim 16 (Original), Fong#1’175 modified by Choi’351 and LI’606 discloses the method of claim 8 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175, Choi’351 and LI’606 discloses all the claim limitations but fails to explicitly teach: wherein the frame communicated over the physical component carrier and the frame communicated over the virtual component carrier share a common physical broadcast channel (PBCH).

However Beale’027 from the same field of endeavor (see, Fig. 2, LTE wireless communication system, par 0039) discloses: wherein the frame communicated over the physical component carrier and the frame communicated over the virtual component carrier share a common physical broadcast channel (PBCH) (see, system information from PBCH for the virtual carrier shared with the host carrier, par 0011 and 0052).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by Beale’027 into that of Fong#1’175 modified by Choi’351 and LI’606. The motivation would have been to support a bandwidth of up to 20 MHz (par 0006).


Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fong#1’175 in view of Choi’351, and further in view of LI’606 as applied to claim 8 above, and further in view of McNamara’506.

Regarding claim 12 (Original), Fong#1’175 modified by Choi’351 and LI’606 discloses the method of claim 8 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175, Choi’351 and LI’606 discloses all the claim limitations but fails to explicitly teach: wherein at least one of a first symbol and a last symbol of a physical downlink shared channel (PDSCH) in the frame communicated over the physical component carrier does not align in the time domain with a corresponding one of a first symbol and a last symbol of a PDSCH in the frame communicated over the virtual component carrier.

However McNamara’506 from the same field of endeavor (see, Fig. 1, a plurality of base stations communicate with mobile terminals in a mobile telecommunications network, par 0030-0031) discloses: wherein at least one of a first symbol and a last symbol of a physical downlink shared channel (PDSCH) in the frame communicated over the physical component carrier does not align in the time domain with a corresponding one of a first symbol and a last symbol (see, final symbols, par 0054) of a PDSCH in the frame communicated over the virtual component carrier (see, fig. 5, PDSCH transmits on remaining blocks of resource elements of the sub-frame which are not used for PSS, SSS and PBCH, virtual carrier allocates bandwidth within host carrier and overlap any resources used by the PSS, SSS or PBCH or other signal of the host carrier (and thus overlap with PDSCH, so final symbol on virtual are not aligned with host carrier), par 0008, 0037, 0050, 0054 and 0056- 0057).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by McNamara’506 into that of Fong#1’175 modified by Choi’351 and LI’606. The motivation would have been to allocate transmission resources and transmitting data in mobile telecommunication systems (par 0001).

Regarding claim 20 (Original), Fong#1’175 modified by Choi’351 and LI’606 discloses the method of claim 8 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175, Choi’351 and LI’606 discloses all the claim limitations but fails to explicitly teach: wherein the UE does not receive an uplink grant for resources in a physical uplink shared channel (PUSCH) of the frame communicated over the virtual component carrier.

However McNamara’506 from the same field of endeavor (see, Fig. 1, a plurality of base stations communicate with mobile terminals in a mobile telecommunications network, par 0030-0031) discloses: wherein the UE does not receive an uplink grant for resources in a physical uplink shared channel (PUSCH) of the frame communicated over the virtual component carrier (see, base station signaled secondary PRACH within the virtual uplink carrier for virtual uplink carrier random access through system information on the virtual carrier (therefore the grant is not signaled by PUSCH), par 0107).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by McNamara’506 into that of Fong#1’175 modified by Choi’351 and LI’606. The motivation would have been to guarantee that the PRACH will be within the sub-carriers allocated to the virtual carrier (par 0107).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fong#1’175 in view of Choi’351, and further in view of LI’606 as applied to claim 8 above, and further in view of WAKABAYASHI et al (US 20150341911 A1).

Regarding claim 14 (Original), Fong#1’175 modified by Choi’351 and LI’606 discloses the method of claim 8 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045).
The combination of Fong#1’175, Choi’351 and LI’606 discloses all the claim limitations but fails to explicitly teach: wherein at least one of a first symbol and a last symbol of a physical uplink shared channel (PUSCH) in the frame communicated over the physical component carrier does not align in the time domain with a corresponding one of a first symbol and a last symbol of a PUSCH in the frame communicated over the virtual component carrier.

However WAKABAYASHI’911 from the same field of endeavor (see, Fig. 1, wireless telecommunications network/system 100 with LTE principles, par 0068) discloses: wherein at least one of a first symbol and a last symbol of a physical uplink shared channel (PUSCH) in the frame communicated over the physical component carrier (see, host carriers, par 0067) does not align in the time domain with a corresponding one of a first symbol and a last symbol of a PUSCH in the frame communicated over the virtual component carrier (Note, fig. 3, PUSCH of host carriers allocates to resource blocks located anywhere within the channel bandwidth including different symbol allocation and PUSCH on virtual carrier adopts TTI bundling, thus PUSCH on host carriers are not aligned with PUSCH on virtual carriers in terms of symbol locations, par 0071, 0140, 0242. Noted, PUSCH on host carrier and virtual carrier are independent, PUSCH on host carrier happens is not correlated to PUSCH on virtual carrier which may not happen at the same time).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by WAKABAYASHI’911 into that of Fong#1’175 modified by Choi’351 and LI’606. The motivation would have been to support virtual carriers operating within a bandwidth of host carriers (par 0067).



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fong#1’175 in view of Choi’351 as applied to claim 1 above, and further in view of Chen et al (US20180316452A1, PCT Priority Date: Nov 02, 2015).

Regarding claim 26 (Currently amended), Fong#1’175 discloses the method of claim 1 (see, FIG. 3, several physical carriers and a virtual carrier for one of the network nodes or cells in a network, par 0045), further comprising: 
descrambling a first message carried by the first data stream according to a scrambling identity associated with a physical cell identifier (PCI) assigned to the physical component carrier (see, PDSCH CoMP transmission on the physical carrier scrambled by the serving eNB's cell ID and thus descrambled by cell ID, par 0062); and 
descrambling a second message carried by the second data stream using either the scrambling identity associated with the same PCI or a scrambling identity configured through higher layer signaling (see, PDSCH CoMP transmission on the virtual carrier scrambled by the serving eNB's cell ID and thus descrambled by cell ID, par 0062. Noted, the examiner picks an option to reject).
The combination of Fong#1’175 and discloses all the claim limitations but fails to explicitly teach: descrambling a first message carried by the first data stream according to a scrambling identity associated with the same PCI assigned to the physical component carrier.

However Chen’452 from the same field of endeavor (see, Fig. 1, wireless communication system 100 includes base stations, UEs and a core network 130, par 0079-0080) discloses: descrambling a first message carried by the first data stream according to a scrambling identity associated with the same PCI assigned to the physical component carrier (see, PDSCH data scrambling (and therefore descrambled) of a cell being based on the PCI in COMP with two cells using the same PCI, par 0057, 0063).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the UE pertains to as taught by Chen’452 into that of Fong#1’175 modified by Choi’351. The motivation would have been to provide communications between base stations and a UE using CoMP transmission schemes (par 0054).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473